                  UNITED STATES DISTRICT COURT
                     DISTRICT OF CONNECTICUT

------------------------------x
                              :
MAIN STREET AMERICA           :
ASSURANCE COMPANY             :       Civil No. 3:18CV02073(JCH)
                              :
v.                            :
                              :
VINCENT SAVALLE and           :
LEE WINAKOR                   :       November 5, 2019
                              :
------------------------------x

 RULING ON DEFENDANT SAVALLE’S RENEWED MOTION TO QUASH SUBPOENA
                    TO TERI DAVIS [Doc. #63]

     Pending before the Court is a renewed motion by defendant

Vincent Savalle (“Savalle”) seeking to quash a subpoena issued

by plaintiff Main Street America Assurance Company (“Main

Street”) to non-party Teri Davis. [Doc. #63]. Main Street has

filed an objection to Savalle’s renewed motion to quash. [Doc.

#67]. For the reasons stated below, the Court DENIES Savalle’s

renewed motion to quash subpoena to Teri Davis [Doc. #63].

I.   Background

     Main Street brings this action seeking a declaration of its

rights and obligations under a “Businessowners Policy” issued to

Savalle. See generally Doc. #19. Specifically, Main Street seeks

a declaration that it is not obligated to defend or pay the

claims Lee Winakor (“Winakor”), Savalle’s co-defendant here,

brought against Savalle in state court. See generally id.

Winakor obtained a judgment in the state court against Savalle
                                  1
as a result of Savalle’s alleged faulty workmanship at Winakor’s

property. See id. at ¶5, ¶¶12-16. That judgment is currently

being appealed. See Doc. #27 at 6.

    Main Street asserts that Savalle failed to provide notice

of Winakor’s lawsuit, and that the claims asserted against

Savalle by Winakor in the underlying state court litigation are

not covered by the policy at issue. See Doc. #19 at ¶¶17-19,

¶¶23-26, ¶¶31-35, ¶¶40-45. Savalle has filed a counterclaim

against Main Street alleging, inter alia, that Teri Davis

telephoned Main Street’s agent, Marcus Insurance, “to advise it

of the Winakor lawsuit ... on July 22, 2015, at the defendant

Savalle’s direction[.]” Doc. #27 at 5. As stated in the parties’

Rule 26(f) report, Savalle contends that Main Street “breached

its duty to defend him, to his substantial cost, and that [Main

Street’s] breach bars it from the protection of the terms of the

policy[.]” Doc. #25 at 2-3.

    On September 4, 2019, Main Street noticed the issuance of a

subpoena to non-party Teri Davis (“Davis”), commanding her to

appear and testify at a deposition, and to produce the documents

identified on Schedule A to the subpoena. See Doc. #63-1.

Schedule A seeks:

    Any   and  all   documents,   records,   correspondence,
    memorandum, notes and/or logs regarding the insurance
    you obtained for or on behalf of Vincent Savalle from
    2010 to the present; the work Vincent Savalle performed
    at 217 Ledgen Wood Road (now known as 24 Island Road) in


                                2
    North Stonington, Connecticut; the lawsuit captioned Lee
    Winakor v. Vincent Savalle, New London Superior Court,
    Civil Action No. KNL-CV15-6024218-S; or the instant
    litigation captioned Main Street America Assurance Co.
    v. Vincent Savalle, et al., including but not limited to
    correspondence between you, on the one side, and the
    following individuals/entities on the other side:
    Attorney James Lee, Attorney Frank Liberty, Charles G.
    Marcus Agency, Inc., Main Street America Assurance
    Company, and/or Karl Butzgy. You are further commanded
    to bring any notations, diaries, logs, notes, notations,
    records, memorandum regarding such communications and/or
    oral    conversations     or    meetings    with    such
    individuals/entities.

Doc. #63-1 at 6 (sic). The subpoena noticed Davis’ deposition

for September 20, 2019, at 1:30PM. See id. at 3.

    On September 13, 2019, Savalle filed a motion to quash the

subpoena. [Doc. #54]. On September 16, 2019, Judge Janet C. Hall

referred that motion to the undersigned. [Doc. #56]. On the same

date, the Court denied Savalle’s motion, without prejudice to

re-filing, for failure to comply with the Local Rules. See Doc.

#58. The Court ordered counsel for Savalle and counsel for Main

Street to engage in a further meet-and-confer conference. See

id. To the extent that counsel were unable to resolve the

dispute presented in Savalle’s motion to quash, then Savalle was

to re-file his motion by October 4, 2019. See id. In accordance

with that Order, Savalle timely re-filed the motion to quash on

October 4, 2019. [Doc. #63]. Main Street filed an objection to

Savalle’s motion on October 10, 2019. [Doc. #67].




                                3
II.   Applicable Law

      “Pursuant to Rule 45 [of the Federal Rules of Civil

Procedure], any party may serve a subpoena commanding a non-

party to produce designated documents.” Crespo v. Beauton, No.

3:15CV412(WWE)(WIG), 2016 WL 259637, at *2 (D. Conn. Jan. 21,

2016) (citation and quotation marks omitted). Rule 45 also

permits a party to “serve a subpoena commanding a nonparty ‘to

attend and testify[.]’” Weinstein v. Univ. of Conn., No.

3:11CV1906(WWE), 2012 WL 3443340, at *2 (D. Conn. Aug. 15, 2012)

(quoting Fed. R. Civ. P. 45(a)(1)(A)(iii)). “Rule 45 subpoenas

are subject to the relevance requirements set forth in Rule

26(b).” Crespo, 2016 WL 259637, at *2.

      Federal Rule of Civil Procedure “45(d)(3) provides that the

court should quash a subpoena, upon a party’s timely motion,

when it requires disclosure of privileged information. The

burden of persuasion in a motion to quash a subpoena issued in

the course of civil litigation is borne by the movant.” Dukes v.

NYCERS, 331 F.R.D. 464, 469 (S.D.N.Y. 2019) (citation and

quotation marks omitted); see also Travelers Indem. Co. v.

Metro. Life Ins. Co., 228 F.R.D. 111, 113 (D. Conn. 2005)     (“The

burden of persuasion in a motion to quash a subpoena is borne by

the movant.”).




                                 4
III. Discussion

    Defendant Savalle moves to quash the subpoena served on

Davis because it “expressly seeks communications protected by

the attorney-client privilege.” Doc. #63 at 1. Main Street

responds that Savalle “has failed to meet his burden to show

that the information and documents sought... are protected by

attorney-client privilege.” Doc. #67 at 1. Main Street also

challenges the sufficiency of Savalle’s privilege log. See id.

at 1-3. With respect to the privilege log, Savalle notes “a sub-

dispute of the disagreement over the sufficiency of the logs is

whether [Main Street] must at this point make a showing of

relevance for its insistence on viewing these communications, or

whether it need not meet that burden until [Savalle] has made a

stronger showing that they are privileged.” Doc. #63 at 3.

Before addressing the substance of Savalle’s primary argument,

i.e., the applicability of the attorney-client privilege, the

Court briefly addresses the issue of relevance.

    A.   Relevance

    Savalle’s motion thinly suggests that the documents and

information sought by the subpoena are not relevant to the

claims and defenses in this matter. See Doc. #63 at 3. Savalle,

however, does not develop that argument. It is not surprising

then, that Main Street does not address the relevance of the




                                5
documents and information sought by the subpoena in its

opposition.

    Regardless, as previously noted, Rule 45 subpoenas are

subject to Rule 26’s relevance requirement. See Crespo, 2016 WL

259637, at *2. The Court, however, does not reach the issue of

relevance for two reasons. First, defendant Savalle does not

sufficiently develop any argument directed to the relevance of

the documents and/or testimony sought. “It is not enough to

merely mention a possible argument in the most skeletal way,

leaving the court to do counsel’s work, create the ossature for

the argument, and put flesh on its bones.” United States v.

Zannino, 895 F.2d 1, 17 (1st Cir. 1990). Second, Savalle does

not have standing to challenge the subpoena on the grounds of

relevance. See Universitas Educ., LLC v. Nova Grp., Inc., No.

11CV1590(LTS)(HBP), 2013 WL 57892, at *5 (S.D.N.Y. Jan. 4, 2013)

(“A party lacks standing to challenge subpoenas issued to non-

parties on the grounds of relevancy or undue burden.”); accord A

& R Body Specialty & Collision Works, Inc. v. Progressive Cas.

Ins. Co., No. 3:07CV929(WWE)(HBF), 2013 WL 6511934, at *2 (D.

Conn. Dec. 12, 2013).

    Accordingly, the Court turns to the question of the

applicability of the attorney-client privilege to the documents

and information sought by Main Street’s subpoena. However,

before reaching the substance of that issue, the Court must


                                6
first consider whether state substantive law, or the federal

common law, applies to the question of privilege in this case.

     B.   Applicability of State or Federal Law to Question of
          Privilege

     Although not explicitly addressed by the parties, based on

the attachments to the parties’ briefing –- specifically, emails

between counsel -- there appears to be some dispute concerning

whether state law or federal common law governs the question of

privilege in this case. See Doc. #67 at 43.

     Main Street brings this action in federal court based on

diversity jurisdiction. See Doc. #19 at ¶9; Doc. #25 at 2.1 “[I]n

a diversity case, the issue of privilege is to be governed by

the substantive law of the forum state[.]” Dixon v. 80 Pine St.

Corp., 516 F.2d 1278, 1280 (2d Cir. 1975); accord Application of

Am. Tobacco Co., 880 F.2d 1520, 1527 (2d Cir. 1989); see also

Safeco Ins. Co. of Am. v. Vecsey, 259 F.R.D. 23, 27–28 (D. Conn.

2009) (“Where, as here, a federal court’s subject-matter

jurisdiction is premised on diversity of citizenship, the court

must apply state law to privilege issues.” (footnote, citation,



1 Main Street brings this “action for a declaratory judgment
pursuant to [the] Federal Declaratory Judgment Act, 28 U.S.C.
§2201[.]” Doc. #19 at ¶7. “[T]he Declaratory Judgment Act does
not by itself confer subject matter jurisdiction on the federal
courts. Rather, there must be an independent basis of
jurisdiction before a district court may issue a declaratory
judgment.” Correspondent Servs. Corp. v. First Equities Corp. of
Fla., 442 F.3d 767, 769 (2d Cir. 2006) (internal citation
omitted).


                                7
and quotation marks omitted)). Accordingly, the Court applies

Connecticut law to the substantive questions of privilege raised

in Savalle’s motion.

    C.   Attorney-Client Privilege

    Before turning to the parties’ substantive arguments

concerning whether Davis was Savalle’s “agent for

communication,” the Court first reviews the general principles

applicable to claims of the attorney-client privilege in

Connecticut.

         1. Attorney-Client Privilege, Generally

    “As a general rule, communications between client and

attorney are privileged when made in confidence for the purpose

of seeking legal advice.” Blumenthal v. Kimber Mfg., Inc., 826

A.2d 1088, 1095 (Conn. 2003). “In Connecticut, the attorney-

client privilege protects both the confidential giving of

professional advice by an attorney acting in the capacity of a

legal advisor to those who can act on it, as well as the giving

of information to the lawyer to enable counsel to give sound and

informed advice.” Olson v. Accessory Controls & Equip. Corp.,

757 A.2d 14, 22 (Conn. 2000). “To invoke the attorney-

client privilege, a communication must satisfy four criteria:

(1) the attorney participating in the communication must be

acting in a professional capacity as an attorney; (2)

the communication must be between the attorney and the client;



                                8
(3) the communication must be for the purpose of providing legal

advice; and (4) the communication must be made in confidence.”

Kent Literary Club v. Wesleyan Univ., No. CV-XX-XXXXXXX, 2016 WL

2602274, at *2 (Conn. Super. Ct. Apr. 12, 2016); see also Pagano

v. Ippoliti, 716 A.2d 848, 854 (Conn. 1998).

    “[S]ince the privilege has the effect of withholding

relevant information from the factfinder, it applies only where

necessary to achieve its purpose.” Shew v. Freedom of Info.

Comm’n, 714 A.2d 664, 670 (Conn. 1998). “[T]he privilege is

strictly construed.” PSE Consulting, Inc. v. Frank Mercede and

Sons, Inc., 838 A.2d 135, 167 (Conn. 2004).

    “The burden of proving each element of the privilege, by a

fair preponderance of the evidence, rests with the [party]

seeking to assert it.” Blumenthal, 826 A.2d at 1096; see also

State v. Hanna, 191 A.2d 124, 130 (Conn. 1963) (“The burden of

proving the facts essential to the privilege is on the person

asserting it.”). “That burden is discharged by the presentation

of evidence in the form of testimony or affidavit concerning the

document’s content and use.” Babcock v. Bridgeport Hosp., 742

A.2d 322, 355 (Conn. 1999).

         2. Inclusion of Third Parties on Attorney-Client
            Communications

    Although the Connecticut Supreme Court has “acknowledged

that statements made in the presence of a third party are




                                9
usually not privileged because there is then no reasonable

expectation of confidentiality[, it] ha[s] recognized that the

presence of certain third parties who are agents or employees of

an attorney or client, and who are necessary to the

consultation, will not destroy the confidential nature of the

communications.” Olson, 757 A.2d at 22 (citations and quotation

marks omitted); accord Leone v. Fisher, No. 3:05CV521(CFD)(TPS),

2006 WL 2982145, at *5 (D. Conn. Oct. 18, 2006) (“Connecticut

courts also require necessity, noting that, the presence of

certain third parties ... who are agents or employees of an

attorney or client, and who are necessary to the

consultation, will not destroy the confidential nature of the

communications.”). In sum, “[t]he presence of third parties

generally destroys the confidentiality of a communication,

precluding a claim of privilege. This rule does not apply,

however, when the presence of the third parties is required to

achieve the purpose of the communication.” State v. Mark R., 17

A.3d 1, 7 (Conn. 2011).

         3. Analysis

    Savalle, relying on a Connecticut Supreme Court case from

1859, asserts that the attorney-client privilege bars the

disclosure of communications between Davis and Savalle’s

attorneys because Davis is Savalle’s “‘agent for communication’,

inasmuch as [Savalle] himself does not use electronic mail, or a


                               10
computer, and communicates in that manner only through [Davis].

She therefore occupies the same necessary role as a clerk or

interpreter, a role that has been recognized in Connecticut law

for the better part of two centuries.” Doc. #63 at 1 (relying on

Goddard v. Gardner, 28 Conn. 172 (1859)). Savalle further

contends:

    [T]he rule in Goddard expressly contemplated clerks, who
    were conduits for communication in an age of surface
    mail. Ms. Davis’s role in post-Goddard electronic mail
    is little different. And second, Mr. Savalle does not
    use electronic mail, or for that matter, a computer. If
    communication with him is to occur by email, it must
    necessarily be through the agency of a person who can
    use that technology.

Doc. #63 at 2-3.

    Main Street’s response is twofold. First, relying on

Savalle’s deposition testimony, Main Street contends that Davis

is Savalle’s “girlfriend” and “is not, nor has she ever been

Savalle’s employee.” Doc. #67 at 2 (citing Savalle Dep. August

26, 2019, 77:25-78:5). Main Street further asserts:

    Savalle’s counsel had not inquired about the manner in
    which the communications sought to be withheld were used
    and/or prepared. ... Savalle’s counsel had no knowledge
    of   the   extent   to   which   Savalle   substantively
    participated in the preparation of communication if one
    were to believe it was communication from Savalle or
    whether the communication from Davis to counsel was
    entirely Davis’ product.

Doc. #67 at 2 (sic). Second, Main Street contends that the law

does not support Savalle’s position, and that there was “no need

to communicate via email and, even if there were, Savalle just


                               11
as easily could have established his own email address for legal

purposes.” Id. at 5. Main Street’s overarching argument is that

Savalle has failed to meet his burden of establishing the

applicability of the attorney-client privilege to the withheld

documents. See generally Doc. #67.

    Assuming, without deciding, that Connecticut law supports

Savalle’s position, Savalle has failed to sustain his burden of

establishing the applicability of the attorney-client privilege.

Savalle has failed to put forth any evidence that Davis is his

agent or that her participation in the communications with

counsel was necessary. Although Savalle pleads in his

Counterclaim that Davis is his “office manager,” Doc. #27 at 5,

that fact is not set forth anywhere in Savalle’s briefing, or

more importantly, in an affidavit sworn to by Savalle. Indeed,

Main Street has proffered Savalle’s sworn deposition testimony

that Davis is not Savalle’s employee, but rather his girlfriend.

See Doc. #67 at 2. Savalle has not put forth any evidence to

refute that point.

    Savalle “has the burden of proving each essential element

of [his] claim of attorney-client privilege, which in this case

would include proving the claim that [Davis] was acting as

[Savalle’s] agent when [s]he was communicating with [Savalle’s]

counsel.” Amica Mut. Ins. Co. v. Fasarella Pro Painting &

Design, LLC, No. FST-CV-10-6003636S, 2011 WL 3671961, at *3


                               12
(Conn. Super. Ct. July 21, 2011). As previously noted, to meet

this burden, Savalle was required to present “evidence in the

form of testimony or affidavit[.]” Babcock, 742 A.2d at 355.

Here, “[o]ther than counsel’s assertion in a legal memorandum

that [Davis] was acting as [Savalle’s] agent, no testimony or

affidavit or documentary exhibit or other evidence has been

brought forth to prove the agency relationship between” Savalle

and Davis. Amica, 2011 WL 3671961, at *3. Nor has Savalle

established, through competent evidence, that Davis’

participation in the communications with counsel was necessary

to the consultation, or otherwise “required to achieve the

purpose of the communication.” Mark R., 17 A.3d at 7. Instead,

Savalle relies on the unsworn assertions of his counsel to

support his already tenuous claim of necessity. Such assertions

are insufficient to sustain Savalle’s burden under either

Connecticut law or the federal common law. See, e.g., Bowne of

New York City, Inc. v. AmBase Corp., 150 F.R.D. 465, 470

(S.D.N.Y. 1993)   (“[T]he party seeking to invoke the

privilege[,] must establish all elements of the privilege. This

burden can be met only by an evidentiary showing based on

competent evidence, and cannot be discharged by mere conclusory

or ipse dixit assertions.”).

    Savalle has also failed to establish the other elements of

the attorney-client privilege with respect to the withheld


                                13
documents. There is no competent evidence before the Court

establishing that each of the emails withheld on the basis of

privilege was sent or received for the purpose of providing or

obtaining legal advice. See Pagano, 716 A.2d at 854.2 There is

also no competent evidence before the Court establishing that

Davis sent and/or received the subject emails “with the intent

that the communication be kept confidential.” Id. Further, and

as raised by Main Street, there is no evidence concerning “the

extent to which Savalle substantively participated in the

preparation of [the] communication ..., or whether the

communication from Davis to counsel was entirely Davis’

product.” Doc. #67 at 2.

     Other than Savalle’s privilege log, the sufficiency of

which the Court addresses below, there is a dearth of

information -- let alone evidence -- in the record concerning

the relationship between Savalle and Davis, and the necessary

elements of the claimed attorney-client privilege. Thus, Savalle

has failed to meet his burden of establishing the applicability

of the attorney-client privilege to the withheld emails.3


2 For example, “[a] communication from attorney to client solely
regarding a matter of fact would not ordinarily be privileged,
unless it were shown to be inextricably linked to the giving of
legal advice.” Olson, 757 A.2d at 22.

3 Savalle has also asserted claims of work-product protection.
See Doc. #63-5. The parties do not address the applicability of
the work-product doctrine in their briefing, and therefore, the


                               14
    D.   Sufficiency of Privilege Log

    Last, the Court considers whether Savalle’s privilege log

complies with the requirements of the Federal and Local Rules of

Civil Procedure.

    Savalle asserts:

    The focus of the disagreement appears to be whether the
    description of the general subject matter of most of the
    emails as “Winnakor v. Savalle”, i.e., the underlying
    state-court action, is sufficient. Inasmuch as that
    action is still ongoing, and the opposing party in that
    action is a party to this one, any further elaboration
    of the contents of those emails risks a breach of
    confidentiality.

Doc. #63 at 3. Main Street asserts that Savalle’s privilege log

is deficient because it “does not describe the nature of the

item not to be disclosed with sufficient detail to enable Main

Street or this Court to assess the claim of privilege.” Doc. #67

at 2. More specifically, Main Street asserts that the

descriptions in the log “do[] not permit one to assess whether

Davis was acting within the scope of her agency for

communication on behalf of Savalle, to the extent one were to

accept Savalle’s contention that such a privilege is

recognized[.]” Id. at 3.

    The Federal and Local Rules of Civil Procedure set forth

the requirements of a privilege log. The Federal Rules provide:

    When   a   party    withholds  information otherwise
    discoverable by    claiming that the information is


Court does not reach that issue.


                               15
    privileged or subject to protection as trial-preparation
    material, the party must: (i) expressly make the claim;
    and (ii) describe the nature of the documents,
    communications, or tangible things not produced or
    disclosed--and do so in a manner that, without revealing
    information itself privileged or protected, will enable
    other parties to assess the claim.

Fed. R. Civ. P. 26(b)(5)(A)(i)-(ii). This District’s Local Civil

Rules largely parrot the requirements of the Federal Rules, and

require that a privilege log identify:

    (1) The type of document or electronically stored
    information; (2) The general subject matter of the
    document or electronically stored information; (3) The
    date   of  the   document   or   electronically   stored
    information; (4) The author of the document or
    electronically  stored    information;  and   (5)   Each
    recipient of the document or electronically stored
    information.

D. Conn. L. Civ. R. 26(e). In pertinent part, the Local Rules

also provide: “If the information called for by one or more of

the foregoing categories is itself privileged, it need not be

disclosed. However, the existence of the document and any non-

privileged information called for by the other categories must

be disclosed.” Id.

    “The purpose of preparing the privilege log is to enable

the Court and the parties to make an intelligent decision as to

whether a privilege exists, and to reduce the need for in camera

examination of the documents[.]” Davis v. Hunt Leibert Jacobson

P.C., No. 3:12CV1102(JBA), 2016 WL 3349629, at *3 (D. Conn. June

10, 2016) (citation and quotation marks omitted). Thus,



                               16
“privilege logs must include sufficient substantive detail for a

meaningful review of the application of the privilege, including

whether the communications were confidential and made between an

attorney and client for the purpose of providing legal advice.”

Coan v. Dunne, No. 3:15CV50(JAM)(RMS), 2019 WL 1097491, at *3

(D. Conn. Mar. 9, 2019) (citation and quotation marks omitted).

“A privilege log is adequately detailed if, as to each document,

it sets forth specific facts that, if credited, would suffice to

establish each element of the privilege or immunity. Thus, logs

are routinely found to be deficient when the details provided do

not allow for a purposeful review of the claimed privilege.”

Wanzer v. Town of Plainville, No. 3:15CV00016(AWT)(SALM), 2016

WL 1258456, at *3 (D. Conn. Mar. 30, 2016) (citation and

quotation marks omitted).

    Savalle attaches a copy of his privilege log to the motion

to quash. See Doc. #63-3. The privilege log contains three

columns labeled date, author, and general subject matter. See

generally id. Above the columns is a narrative paragraph

stating, inter alia, that: all of the claimed documents are

emails; “unless otherwise noted, all Terri Davis emails went

only to James Lee, and all Lee emails went only to Davis[;]” and

“[i]f the general subject matter column is left blank, or

contains only the names of other recipients, then the general




                               17
subject matter of the email was Winakor v. Savalle.” Doc. #63-3

at 1.

    Even assuming Savalle’s position with respect to the

claimed attorney-client privilege is supported by Connecticut

law, the privilege log does not provide sufficient information

for this Court to determine whether the emails are indeed

communications between client (or his agent) and counsel, for

the purpose of soliciting or rendering legal advice, that were

intended to be and in fact kept confidential. The privilege log

does not “provide any information regarding the contents of the

email beyond the name of the [case] that the email ...

reportedly relate[s] to. Without some indication that these

documents contain legal advice or requests therefor, ... the

Court cannot review the assertion of privilege.” Wanzer, 2016 WL

1258456, at *3; see also Mendillo v. Prudential Ins. Co. of Am.,

No. 3:12CV1383(WWE), 2014 WL 655297, at *4 (D. Conn. Feb. 20,

2014) (“[A] document is not privileged merely because it was

sent or received between an attorney and the client. The

document must contain confidential communication relating to

legal advice.”).

    Thus, Savalle’s privilege log is deficient and also fails

to support his assertion that the attorney-client privilege

applies to the emails at issue. See Horace Mann Ins. Co. v.

Nationwide Mut. Ins. Co., 240 F.R.D. 44, 47 (D. Conn. 2007) (“An


                               18
essential step in meeting the burden of establishing the

existence of a privilege or an immunity from discovery is the

production of an adequately detailed privilege log sufficient to

enable the demanding party to contest the claim.” (citation and

quotation marks omitted)); see also Davis v. City of New York,

No. 10CV699(SAS)(HBP), 2012 WL 612794, at *5 (S.D.N.Y. Feb. 27,

2012) (“As the parties asserting privilege, defendants have

the burden of establishing through [their] privilege log,

affidavits, or other evidentiary material that the elements of

the privilege exist.”), on reconsideration in part, 2012 WL

2401973 (June 26, 2012).

    The deficient privilege log is the only effort Savalle has

made to satisfy his burden of establishing the applicability of

the attorney-client privilege. “Submitting a privilege log is

critical, to be sure, but it is not sufficient[]” to establish

the requirements of the attorney-client privilege. Hybrid

Athletics, LLC v. Hylete, LLC, No. 3:17CV1767(VAB), 2019 WL

4127377, at *9 (D. Conn. Aug. 30, 2019).

    Finally, the Court notes that in a prior discovery ruling

in this case, the Court acknowledged its general reluctance “to

find claims of attorney-client privilege and work product

protection waived, particularly where, as here, there is ongoing

related litigation.” Main St. Am. Assurance Co. v. Savalle, No.

3:18CV02073(JCH)(SALM), 2019 WL 4437923, at *5 (D. Conn. Sept.


                               19
16, 2019). However, in that same ruling, the Court reaffirmed

that “the burden of establishing the applicability of either the

attorney-client privilege or the work product doctrine cannot be

met by mere conclusory or ipse dixit assertions in unsworn

motion papers authored by attorneys.” Id. at *4. That is

precisely what Savalle attempts to do here. The Court also

specifically referenced the Local Rule governing the

requirements of a privilege log in that ruling. See id. at *5

n.2. Accordingly, counsel for Savalle had ample notice of what

this Court would require if he sought to invoke the attorney-

client privilege.

    Because Savalle has failed to meet his burden in

establishing the applicability of the attorney-client privilege

to the withheld documents, the Court will require that those

documents be produced to Main Street. Counsel for Savalle shall

produce the contested documents on or before November 12, 2019,

and shall cooperate with counsel for Main Street to coordinate a

mutually agreeable date on which to conduct the deposition of

Teri Davis. Because discovery is scheduled to close on November

15, 2019, see Doc. #65, the Court sua sponte extends the current

discovery deadline to December 3, 2019, but solely for the

purpose of completing the deposition of Teri Davis. In light of

the Court’s extension of the discovery deadline for this very




                               20
limited purpose, the Court additionally extends the dispositive

motions deadline to January 3, 2020.

IV.   Conclusion

      For the reasons stated, the Court DENIES Savalle’s renewed

motion to quash subpoena to Teri Davis [Doc. #63].

      SO ORDERED at New Haven, Connecticut this 5th day of

November, 2019.

                                        /s/
                                HON. SARAH A. L. MERRIAM
                                UNITED STATES MAGISTRATE JUDGE




                                21
